Citation Nr: 1106843	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-46 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease status post surgery of the left 
(minor) elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision rendered by the 
Albuquerque, New Mexico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
degenerative joint disease status post surgery of the left 
(minor) elbow and assigned an initial 10 percent rating, 
effective January 23, 2009.  The Veteran disagreed with the 
initial rating assigned, and the issue of entitlement to a higher 
disability rating based upon an initial grant of service 
connection for a left elbow disability remains before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2010 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of this 
hearing is associated with the claims file.


FINDING OF FACT

Degenerative joint disease status post surgery of the left 
(minor) elbow is manifested by supination limited to less than 30 
degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
degenerative joint disease status post surgery of the left 
(minor) elbow are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5213 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (holding that VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a May 2009 letter the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letter also advised him of 
how disability evaluations and effective dates are assigned and 
the type of evidence which impacts those determinations.  The 
case was last adjudicated in November 2009.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding 
that where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original claim, 
rather than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall under 
the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including his service treatment records, a VA examination report, 
and hearing testimony.

VA has considered and complied with the VCAA provisions discussed 
above.  The Veteran was notified and aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between the Veteran and VA in obtaining such evidence.  The 
Veteran was an active participant in the claims process by 
submitting evidence and argument.  Therefore, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher 
rating where there is a question as to which of two evaluations 
apply and where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran contends that he is entitled to at least a 20 percent 
rating for his left elbow disability, which is currently 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5213 and under the criteria for a minor extremity, because, as 
noted in the evidence below, he is right-handed.  See 38 C.F.R. 
§ 4.69.

501
0
Arthritis, due to trauma, substantiated by 
X-ray findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010.



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003.


5213
Supination and pronation, impairment 
of:
Major
Minor

Loss of (bone fusion):

  The hand fixed in supination or 
hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the arc 
or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 through 
5213, multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury, are to be separately rated and combined 
not to exceed rating for loss of use of hand.
38 C.F.R. § 4.71a, Diagnostic Code 5213.

      
38 C.F.R. § 4.71, Plate I.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a VA joints examination report dated in June 2009 the Veteran 
indicated that he was right-hand dominant and described his left 
elbow pain occurring twice per week in warm weather and four to 
five times per week in cold weather.  He reported using over-the-
counter medication and limiting his activities.  Reported range 
of motion findings of the left elbow on examination included 
supination to 12 degrees, pronation to 68 degrees, extension to 
neutral position (zero degrees), and flexion to 130 degrees.  
There was no objective evidence of ankylosis, pain with active 
motion, or additional limitation or pain following repetitive 
motion.  Additional findings, including from an x-ray study of 
the left elbow, did not include any acute joint fracture, 
nonunion of the radius or ulna, or flail joint.

The Veteran described decreased manual dexterity; difficulty 
lifting, carrying, and reaching; lack of stamina; and weakness or 
fatigue in his left elbow that affected his employment as a PM 
planner.  He reported losing one week of work in the last 12-
month period; however, the lost time was not due to any 
musculoskeletal problem.

In correspondence dated in July 2009 the Veteran requested the RO 
to consider evaluating his left elbow disability using the 
criteria for limitation of forearm flexion (Diagnostic Code 5206) 
and other impairment of elbow flail joint (Diagnostic Code 5209).  
A November 2009 statement of the case (SOC) explained that the 
evidence of record did not warrant a rating in excess of 10 
percent under these or other diagnostic codes.

In July 2010 the Veteran testified that he does not receive any 
treatment for his left elbow disability other than taking over-
the-counter medications.  He stated that he had not lost time 
from work as a planner or required any concessions from his 
employer due to his elbow disability.  He believed that his elbow 
warranted a 20 percent disability rating, explaining that it was 
"okay" except upon overuse.  He added that his elbow swells, he 
has difficulty twisting it, and that he cannot hyperextend it.

After a review of the evidence of record, the Board finds that 
the Veteran's left (minor) elbow disability is manifested by 
supination limited to less than 30 degrees, which is consistent 
with the criteria for a 10 percent rating of a minor joint under 
Diagnostic Code 5213.  The Board also finds that there is no 
basis for the assignment of any higher rating based on 
consideration of any of the factors addressed in 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07, during any 
applicable time period.  In this regard, the Board notes that 
June 2009 VA examination findings detailed that the Veteran 
performed repetitive range of motion testing and was not limited 
by pain or any additional loss of motion.

The Board has considered other rating criteria relating to the 
elbow and forearm, but finds that a higher rating is not 
warranted because objective findings on VA examination do not 
demonstrate any ankylosis, forearm flexion limited to 90 degrees 
or less, forearm extension limited to at least 75 degrees, or any 
flail joint or nonunion of the ulna or radius.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205 through 5212.  Rather, the Board 
concludes that the objective medical evidence and Veteran's lay 
statements support a 10 percent rating, but no higher, for the 
left elbow disability during the entire course of the claim, and 
the claim for a higher rating must be denied.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease status post surgery of the left 
(minor) elbow is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


